                                                                         Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 1 of 17



                                                                 1   Gregory Marshall (019886)
                                                                     Becca J. Wahlquist (pro hac vice forthcoming)
                                                                 2   Rachael Peters Pugel (032626)
                                                                     SNELL & WILMER L.L.P.
                                                                 3   One Arizona Center
                                                                     400 E. Van Buren, Suite 1900
                                                                 4   Phoenix, Arizona 85004-2202
                                                                     Telephone: 602.382.6000
                                                                 5   E-Mail: gmarshall@swlaw.com
                                                                              bwahlquist@swlaw.com
                                                                 6            rpugel@swlaw.com
                                                                 7   Attorneys for RE/MAX LLC
                                                                 8
                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                 9
                                                                                                FOR THE DISTRICT OF ARIZONA
                                                                10
                                                                     Daniel DeClements and Sam Tuli                   No. 2:19-cv-05476-NVW
                                                                11   individually and on behalf of all others
                                                                     similarly situated,                              MOTION TO DISMISS
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                                    COMPLAINT PURSUANT TO
                                                                                      Plaintiffs,                     F.R.C.P. 12(b)(2) FOR LACK OF
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13           v.                                       PERSONAL JURISDICTION
                             LAW OFFICES

                              602.382.6000




                                                                14   RE/MAX, LLC a Delaware Limited                   (Oral Argument Requested)
                                   L.L.P.




                                                                     Liability Company,
                                                                15
                                                                                      Defendant.
                                                                16
                                                                17
                                                                             Plaintiffs Daniel DeClements (“DeClements”), an Arizona resident, and Sam Tuli
                                                                18
                                                                     (“Tuli”), a Texas resident, allege that they received telephone calls from “Re/Max realtors”1
                                                                19
                                                                     in violation of the Telephone Consumer Protection Act (“TCPA”). [Doc. 1 (“Compl.”) at
                                                                20
                                                                     ¶¶ 43–44, 47, 51, 53–54, 56–58, 62–63, 68–69.] Plaintiffs further allege that these realtors,
                                                                21
                                                                     “by placing unsolicited calls to consumers with expired listings[,]” “carr[ied] forward the
                                                                22
                                                                     marketing plan established and/or ratified by Re/Max’s head office[.]” [Id. at ¶ 45, 48, 52,
                                                                23
                                                                     59, 64.]
                                                                24
                                                                25
                                                                     1
                                                                       The term REALTOR® denotes a real estate professional who is a member of the
                                                                26   National Association of REALTORS®. See https://www.nar.realtor/about-nar.
                                                                     Therefore, the terms “real estate agent” and REALTOR® are not synonymous—not every
                                                                27   real estate agent is a REALTOR®. Notwithstanding, the term “realtor” is used
                                                                     synonymously with the term “real estate agent” in this Motion because that is how the
                                                                28   term is used by Plaintiffs in the Complaint.
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 2 of 17



                                                                 1          Defendant RE/MAX, LLC (“RMLLC”) is a global franchising operation that
                                                                 2   contracts with franchisees who pay for the right to use the RE/MAX® brand name in
                                                                 3   conjunction with their own. [Declaration of Serene Smith (“Smith Decl.”), attached as
                                                                 4   Exhibit A, at ¶ 9.] RMLLC, either directly or through independent sub-franchisors,
                                                                 5   franchises real estate brokerages in over 110 countries and territories, including within the
                                                                 6   United States, and those franchisees within the United States are affiliated with over 60,000
                                                                 7   real estate brokers nationwide. [Id. at ¶¶ 7, 12.] RMLLC, which is incorporated in
                                                                 8   Delaware and has its principal place of business in Denver, is not “essentially at home” in
                                                                 9   Arizona—indeed, practically all of its employees involved in overseeing its worldwide real
                                                                10   estate and mortgage franchising operations work out of the Denver, Colorado office. [Id.
                                                                11   at ¶¶ 4, 8, 14.] Thus, as will be detailed in Part II.B below, there is no general personal
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   jurisdiction in this Arizona federal court over RMLLC.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          Moreover, the conduct alleged in the Complaint does not demonstrate a substantial
                             LAW OFFICES

                              602.382.6000




                                                                14   connection between RMLLC and Arizona sufficient to create specific jurisdiction in this
                                   L.L.P.




                                                                15   forum. Plaintiff Tuli’s allegations involve calls placed to him in Texas from Texas area
                                                                16   codes, with no connection to Arizona alleged. [See, e.g., Compl., at ¶ 43.] Plaintiff
                                                                17   DeClements does allege to have received three (3) total calls in Arizona that were placed
                                                                18   by two Arizona realtors [id. at ¶¶ 56, 62], but any conduct he alleges RMLLC was engaged
                                                                19   in was directed (if at all) from Colorado to the entire United States, and not specifically to
                                                                20   Arizona. Further, the calls at issue were not placed by or on behalf of RMLLC in
                                                                21   furtherance of its franchising operations, as RMLLC does not call consumers regarding real
                                                                22   estate sales and does not authorize franchisees or their employees or independent
                                                                23   contractors to hold themselves out as “RE/MAX” in communications with the public. [See
                                                                24   Smith Decl. at ¶¶ 23-24.] Thus, the Complaint’s allegations as to RMLLC are insufficient
                                                                25   to establish specific jurisdiction under controlling Supreme Court precedent, as detailed in
                                                                26   Part II.C.
                                                                27          RMLLC, therefore, moves to dismiss the Complaint in its entirety for lack of
                                                                28   personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2).

                                                                                                                -2-
                                                                         Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 3 of 17



                                                                 1                    MEMORANDUM OF POINTS AND AUTHORITIES
                                                                 2           There is no question that personal jurisdiction over a defendant must exist in one of
                                                                 3   two variants—general or specific—before a federal court can adjudicate an action in federal
                                                                 4   court. See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).
                                                                 5   General jurisdiction (or “all purpose” jurisdiction) permits a court to adjudicate any cause
                                                                 6   of action against the corporate defendant only where the defendant’s “affiliations with the
                                                                 7   State are so ‘continuous and systematic’ as to render [the defendant] essentially at home in
                                                                 8   the forum State.” BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1559 (2017) (quoting Daimler
                                                                 9   AG v. Bauman, 571 U.S. 117, 127 (2014)). In contrast, specific personal jurisdiction is
                                                                10   available only when the particular claim in suit “arise[s] out of or relate[s] to the defendant’s
                                                                11   contacts with the forum.” Bristol-Meyers Squibb Co. v. Superior Ct. of California, San
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Francisco Cty., 137 S. Ct. 1773, 1780 (2017) (emphasis in original) (quoting Daimler, 571
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   U.S. at 127). In either case, a court’s exercise of authority over a defendant must comport
                             LAW OFFICES

                              602.382.6000




                                                                14   with the constitutional due process principles ensuring that maintenance of the lawsuit in
                                   L.L.P.




                                                                15   the forum does not offend “traditional notions of fair play and substantive justice.” Int’l
                                                                16   Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal citation omitted).2
                                                                17           Here, Plaintiffs’ allegations as to RMLLC are insufficient to establish either general
                                                                18   or specific personal jurisdiction under controlling Supreme Court precedent. It would not
                                                                19   comport with the Due Process Clause or the requirements of personal jurisdiction for
                                                                20   RMLLC—a Delaware limited liability company with its principal place of business in
                                                                21   Colorado—to be required to defend this lawsuit in Arizona. [See Smith Decl. at ¶¶ 4, 8.]
                                                                22   RMLLC did not place the calls at issue [Id. at ¶ 23], and RMLLC’s alleged conduct in
                                                                23   operating its franchising business was not alleged to be directed at Arizona. RMLLC also
                                                                24   does not control its franchisees [Id. at ¶ 10] and did not authorize its franchisee’s employees
                                                                25
                                                                26   2
                                                                       The need for personal jurisdiction over an out-of-state defendant stems from the Due
                                                                     Process Clause, which “gives a degree of predictability to the legal system that allows
                                                                27   potential defendants to structure their primary conduct with some minimum assurance as
                                                                     to where that conduct will and will not render them liable to suit.” World-Wide
                                                                28   Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

                                                                                                                  -3-
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 4 of 17



                                                                 1   or independent contractors (real estate agents) to call on its behalf or to hold themselves out
                                                                 2   as “RE/MAX” in communications with the public. [See id. at ¶¶ 18, 21-22, 24.] Thus, and
                                                                 3   as detailed below, because there is neither general nor specific personal jurisdiction in
                                                                 4   Arizona for Plaintiffs’ claims as to RMLLC, the Court must dismiss the Complaint.
                                                                 5   I.     RELEVANT BACKGROUND
                                                                 6          A.     Plaintiffs’ Allegations Against RMLLC
                                                                 7          Plaintiff’s allegations against RMLLC are that it promotes products and services that
                                                                 8   a realtor could use to place calls in a manner that Plaintiffs allege could violate the TCPA,
                                                                 9   and thus that it would “ratify” any illegal telemarketing of any of the more than 60,000
                                                                10   realtors affiliated with one of the 3,790 independently owned and operated RE/MAX
                                                                11   franchised offices in the United States. [See Smith Decl. at ¶¶ 11-12.]
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          According to the Complaint, a “trend has surfaced in the real estate industry: cold
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   calling owners of properties who have had their [Multiple Listing Service (“MLS”)] listing
                             LAW OFFICES

                              602.382.6000




                                                                14   expire or be canceled or withdrawn.” [Compl. at ¶ 6.] Plaintiffs allege that “[t]his recent
                                   L.L.P.




                                                                15   trend . . . has resulted in many consumers receiving an onslaught of unsolicited
                                                                16   telemarketing calls to their cell phones after their listings expire or [are] otherwise cancelled
                                                                17   or withdrawn[.]” [Id. at ¶ 8.] Plaintiffs further allege that “Re/Max is aware of this
                                                                18   marketing trend and ratifies realtors’ misconduct in a number of ways including (1)
                                                                19   endorsing Landvoice as an ‘Approved Supplier’ of Re/Max to its real estate agents, (2)
                                                                20   providing Landvoice the platform at annual Re/Max events to solicit its service to Re/Max
                                                                21   agents, (3) endorsing Coach Tom Ferry, who specifically recommends cold calling expired
                                                                22   listing leads through services like Landvoice, as an ‘Approved supplier’ of Re/Max to its
                                                                23   real estate agents, and (4) providing courses on Re/Max University available to all of
                                                                24   Re/Max’s agents such as Tom Ferry’s ‘Breakthrough by Design’ which specifically directs
                                                                25   agents to call leads provided by Landvoice.” [Id. at ¶ 9.]
                                                                26          Plaintiffs then claim that products such as Landvoice and SmartZip, and persons such
                                                                27   as Tom Ferry, were each approved suppliers of RE/MAX at one time or another, and further
                                                                28

                                                                                                                  -4-
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 5 of 17



                                                                 1   allege that such products and services support cold-calling consumers who are likely to need
                                                                 2   assistance in selling their homes. [Id. at ¶¶ 12-36.]
                                                                 3          B. Plaintiff Tuli’s Allegations
                                                                 4          Tuli, a resident of Texas, alleges that after he de-listed his house on July 16, 2018,
                                                                 5   he received twelve telephone calls on July 17, 18, 19, and 24, 2018 from three different
                                                                 6   realtors in Texas working out of RE/MAX franchises, and claims these calls were placed in
                                                                 7   violation of the TCPA. [See id. at ¶¶ 2, 43–44, 47.] Tuli further alleges that these telephone
                                                                 8   calls were made to his cellular telephone number and to a Google Voice telephone number
                                                                 9   that forwards directly to his cell phone, and that the telephone numbers were registered with
                                                                10   the National Do Not Call Registry on August 4, 2007 and September 8, 2001. [Id. at ¶¶ 39–
                                                                11   40.] According to Tuli, these telephone calls were placed by three realtors affiliated as
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   independent contractors with three separate, independently owned and operated RE/MAX
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   franchisees: Mike Rekart, a RE/MAX Legacy agent, Melissa Loan Bui, a RE/MAX Dallas
                             LAW OFFICES

                              602.382.6000




                                                                14   Suburbs agent, and an unknown RE/MAX Advantage agent. [Id. at ¶¶ 44, 47, 51.] Tuli
                                   L.L.P.




                                                                15   alleges that he “never provided his cellular phone number, or any phone number to Re/Max,
                                                                16   or otherwise consented to any Re/Max agent placing solicitation telephone calls to” him;
                                                                17   that he believes many of the calls he received were made by an autodialer; and that the calls
                                                                18   were made according to “the marketing plan established and/or ratified by Re/Max’s head
                                                                19   office.” [Id. at ¶¶ 45, 48.]
                                                                20          Plaintiff Tuli does not claim to have been in Arizona when receiving the complained-
                                                                21   of calls, and indeed asserts no nexus between the calls he places at issue here and this forum.
                                                                22          C.     Plaintiff DeClements’ Allegations
                                                                23          DeClements, a resident of Arizona, alleges that after he caused a property listing to
                                                                24   be removed from the MLS on September 2, 2019, he received three telephone calls on
                                                                25   September 2 and 3, 2019 from two realtors, affiliated as independent contractors with two
                                                                26   separate, independently owned and operated RE/MAX franchisees located in Arizona, in
                                                                27   violation of the TCPA. [Id. at ¶¶ 1, 55–56, 62.] DeClements alleges that the first call
                                                                28   resulted in a prerecorded voicemail and that the second call was autodialed. [Id. at ¶¶ 56–

                                                                                                                 -5-
                                                                         Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 6 of 17



                                                                 1   57, 62.] DeClements further alleges that these calls were placed by Monique Walker, a
                                                                 2   RE/MAX Excalibur agent, and Michael Kent, a RE/MAX Infinity agent. [Id. at ¶¶ 58, 63.]
                                                                 3   DeClements alleges that he “never provided his cellular phone number, or any phone
                                                                 4   number to Re/Max, or otherwise consented to any Re/Max agent placing solicitation
                                                                 5   telephone calls to” him and that Walker and Kent “carr[ied] forward the marketing plan
                                                                 6   established and/or ratified by Re/Max’s head office by placing unsolicited calls to
                                                                 7   consumers with expired listings.” [Id. at ¶¶ 68.]
                                                                 8           Plaintiff DeClements apparently received the three calls in Arizona, and asserts that
                                                                 9   RMLLC’s activities in allowing certain products and persons to be approved suppliers for
                                                                10   RE/MAX franchise offices should make RMLLC liable for any TCPA violations of any
                                                                11   realtor working with any RE/MAX franchisee.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12           D.     The Facts Offered By RMLLC in Its Jurisdictional Declaration
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13           RMLLC is a Delaware limited liability company with its principal place of business
                             LAW OFFICES

                              602.382.6000




                                                                14   in Colorado. [See Smith Decl. at ¶¶ 4, 8.] RMLLC is one of the world’s leading franchisors
                                   L.L.P.




                                                                15   in the real estate industry, franchising real estate brokerages under the RE/MAX® brand in
                                                                16   over 110 countries and territories. [Id. at ¶ 7.] Like other global franchising operations
                                                                17   with independent franchisees (i.e., Marriott Hotels or Keller Williams), RMLLC contracts
                                                                18   with independently owned and operated franchisees who pay for the right to use RE/MAX’s
                                                                19   brand name in conjunction with their own (i.e., “RE/MAX Alliance”), to create name
                                                                20   recognition for their business that can help attract home sellers and purchasers. [Id. at ¶ 9.]3
                                                                21   Thus, RMLLC is not itself a real estate broker, and does not engage in real estate brokerage
                                                                22   activity or employ, direct, or control any of the over 60,000 licensed real estate brokers in
                                                                23   the United States who are affiliated with one of the 3,790 independently owned and operated
                                                                24
                                                                25
                                                                26   3
                                                                      RMLLC’s franchise business is not like that of franchisors such as McDonald’s, which
                                                                     controls its franchisees’ day-to-day operations and provides required materials for
                                                                27   uniformity of experience. Id. at ¶ 10. Instead, RMLLC’s franchisees are independently
                                                                     owned and operated, and RMLLC does not require the use of any particular products or
                                                                28   services. Id.

                                                                                                                 -6-
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 7 of 17



                                                                 1   RE/MAX franchisee’s businesses in the United States, generally as independent contractors
                                                                 2   of that business. [Id. at ¶¶ 11-12.]
                                                                 3          Instead of being involved in real estate sales, RMLLC’s business involves selling
                                                                 4   franchise opportunities and gathering fees for the limited use of the REMAX brand and
                                                                 5   trademarks. [Id. at ¶ 13.] While RMLLC has over 500 employees in the United States
                                                                 6   involved in overseeing its worldwide real estate and mortgage franchisor operations, all but
                                                                 7   approximately 30 of those employees operate from RMLLC’s principal place of business
                                                                 8   in Denver, Colorado. [Id. at ¶ 14.] While one (1) RMLLC employee with a REMAX
                                                                 9   franchise sales region encompassing Arizona, New Mexico, Nevada, Utah, and Colorado
                                                                10   does reside in Arizona, RMLLC does not have an office in Arizona, does not own, lease, or
                                                                11   have any interest in real property in Arizona, and is not registered to do business in Arizona.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   [Id. at ¶¶ 15-16.] And RMLLC does not do business with consumers in Arizona, as it is
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   only engaged in business-to-business transactions. [Id. at ¶ 17.]
                             LAW OFFICES

                              602.382.6000




                                                                14          While there are various RE/MAX franchisees operating in Arizona under franchise
                                   L.L.P.




                                                                15   agreements with RMLLC (which give those franchisees a limited license to associate the
                                                                16   RE/MAX brand name in conjunction with their own company’s name), RMLLC does not
                                                                17   control or operate the independent businesses of those franchisees.            [Id. at ¶ 18.]
                                                                18   Furthermore, all RE/MAX franchise agreements are subject to Colorado law—none are
                                                                19   subject to Arizona law. [Id. at ¶ 19.] RMLLC has contractual requirements for franchisees
                                                                20   operating in the United States to comply with all state and federal laws. [Id. at ¶ 20.]
                                                                21   RMLLC has no contractual relationship with real estate salespersons affiliated with the
                                                                22   independent franchisees. [Id. at ¶ 21.]
                                                                23          Each of the 3,790 independently owned and operated RE/MAX franchises
                                                                24   throughout the United States enters into its own franchise agreement and is a separate and
                                                                25   distinct business from RMLLC. [Id. at ¶ 22.] Those businesses are independently owned
                                                                26   and operated, retain their own employees, make their own choices on marketing, and are
                                                                27   solely responsible for the day-to-day supervision and control of their business. [Id.] The
                                                                28   telephone calls alleged in the Complaint to have been made to Plaintiffs were not placed by

                                                                                                                 -7-
                                                                         Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 8 of 17



                                                                 1   or on behalf of RMLLC, which does not call consumers regarding real estate sales. [Id. at
                                                                 2   ¶ 23.] Further, RMLLC does not authorize independent franchisees or those franchisees’
                                                                 3   employees or independent contractors (real estate agents) to call on its behalf or hold
                                                                 4   themselves out as “RE/MAX” in communications with the public. [Id. at ¶ 24.]
                                                                 5           Under these facts, as detailed below, RMLLC should be dismissed from this
                                                                 6   litigation as Plaintiffs’ factual allegations have failed to show that personal jurisdiction
                                                                 7   exists in this forum over RMLLC.
                                                                 8 II.     ARGUMENT
                                                                 9           A.     Standards For Assessing Personal Jurisdiction Challenges
                                                                10           “Federal courts ordinarily follow state law in determining the bounds of their
                                                                11   jurisdiction over persons.” Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (quoting
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Daimler, 571 U.S. at 125); see also Ariz. Sch. Risk Retention Tr., Inc. v. NMTC, Inc., 169
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   F. Supp. 3d 931, 935 (D. Ariz. 2016) (internal citation omitted) (“Where, as here, there is
                             LAW OFFICES

                              602.382.6000




                                                                14   no applicable federal statute governing personal jurisdiction, the Court applies the law of
                                   L.L.P.




                                                                15   the state in which it sits.”).
                                                                16           Arizona law permits its Courts to exercise personal jurisdiction “to the maximum
                                                                17   extent permitted by . . . the United States Constitution.” Ariz. R. Civ. P. 4.2(a); see also
                                                                18   Wal-Mart Stores, Inc. v. LeMaire, 242 Ariz. 357 (Ct. App. 2017) (applying Supreme Court
                                                                19   precedent to hold Wal-Mart was not subject to personal jurisdiction in Arizona). This
                                                                20   constitutional threshold requires courts to consider the contacts which the defendant itself
                                                                21   has created with the forum, “not the defendant’s contacts with persons who reside there.”
                                                                22   Walden v. Fiore, 571 U.S. 277, 285 (2014) (internal citations omitted).
                                                                23           Personal jurisdiction must be established in the forum federal court, and can be either
                                                                24   (1) general or (2) specific. See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466
                                                                25   U.S. 408, 414–15 nn.8–9 (1984). When a defendant moves to dismiss for lack of personal
                                                                26   jurisdiction, the plaintiff bears the burden of making a prima facie showing of jurisdictional
                                                                27   facts establishing personal jurisdiction. See Pebble Beach Co. v. Caddy, 453 F.3d 1151,
                                                                28   1154-60 (9th Cir. 2006) (internal citation omitted) (affirming grant of defendant’s motion

                                                                                                                 -8-
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 9 of 17



                                                                 1   to dismiss for lack of personal jurisdiction). The “mere allegations of a complaint, when
                                                                 2   contradicted by affidavits, are not enough to confer personal jurisdiction over a non-resident
                                                                 3   defendant.” Chem Lab Prods., Inc. v. Stepanek, 554 F.2d 371, 372 (9th Cir. 1977) (internal
                                                                 4   citation omitted); see also Alexander v. Circus Enter., Inc., 972 F.2d 261, 262 (9th Cir.
                                                                 5   1992) (internal citation omitted) (“this circuit has held that for purposes of personal
                                                                 6   jurisdiction, ‘we may not assume the truth of allegations in a pleading which are
                                                                 7   contradicted by affidavit.’”); Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986) (internal
                                                                 8   citation omitted) (“When a defendant moves to dismiss for lack of personal jurisdiction, the
                                                                 9   plaintiff is ‘obligated to come forward with facts, by affidavit or otherwise, supporting
                                                                10   personal jurisdiction.’”).
                                                                11
                                                                            B. The Complaint Does Not Establish That This Court Has General
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12             Jurisdiction over RMLLC.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          General jurisdiction requires that a foreign corporation’s affiliations with the forum
                             LAW OFFICES

                              602.382.6000




                                                                14   state be so “continuous and systematic” that the corporation is rendered “essentially at home
                                   L.L.P.




                                                                15   in the forum state.” Daimler, 571 U.S. at 127 (emphasis added) (quoting Goodyear, 564
                                                                16   U.S. at 919); id. at 138–39 (the inquiry “is not whether a foreign corporation’s in-forum
                                                                17   contacts can be said to be in some sense ‘continuous and systematic,’ it is whether that
                                                                18   corporation’s ‘affiliations with the State are so “continuous and systematic” as to render [it]
                                                                19   essentially at home in the forum State.’”).
                                                                20          Thus, establishing general jurisdiction over a non-resident defendant is an exacting
                                                                21   standard, and is limited, with rare exception not applicable here, to only the “place of
                                                                22   incorporation and principal place of business.” Id. at 137 (internal citations omitted) (“With
                                                                23   respect to a corporation, the place of incorporation and principal place of business are
                                                                24   ‘paradig[m] . . . bases for general jurisdiction’” and “have the virtue of being unique—that
                                                                25   is, each ordinarily indicates only one place—as well as easily ascertainable”);
                                                                26   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004) (internal
                                                                27   citation omitted) (“This is an exacting standard, as it should be, because a finding of general
                                                                28   jurisdiction permits a defendant to be hauled into court in the forum state to answer for any

                                                                                                                   -9-
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 10 of 17



                                                                 1   of its activities anywhere in the world.”); see also Hertz Corp. v. Friend, 559 U.S. 77, 94
                                                                 2   (2010) (internal citation omitted) (“Simple jurisdictional rules . . . promote greater
                                                                 3   predictability.”).
                                                                 4          The Supreme Court has expressly rejected the idea as “unacceptably grasping” that
                                                                 5   general jurisdiction can be exercised in every state where a corporation “engages in a
                                                                 6   substantial, continuous, and systematic course of business.” Daimler, 571 U.S. at 137–38;
                                                                 7   id. at 139 n.20 (“A corporation that operates in many places can scarcely be deemed at home
                                                                 8   in all of them[;] [o]therwise, ‘at home’ would be synonymous with ‘doing business’ tests
                                                                 9   framed before specific jurisdiction evolved in the United States.”).
                                                                10          Further, the Supreme Court held in Daimler that an agency theory can no longer be
                                                                11   used to create general jurisdiction over a defendant who is not essentially at home in a
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   forum. Daimler, 571 U.S. at 758-60; id. at 759 (quoting Bauman v. DaimlerChrysler Corp.,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   676 F.3d 774, 777 (2011) (O’Scannlain, J., dissenting from denial of rehearing en banc)
                             LAW OFFICES

                              602.382.6000




                                                                14   (holding that such an analysis “stacks the deck” and “will always yield a pro-jurisdiction
                                   L.L.P.




                                                                15   answer” because “[a]nything a corporation does through an independent contractor,
                                                                16   subsidiary, or distributor is presumably something that the corporation would do ‘by other
                                                                17   means’ if the independent contractor, subsidiary, or distributor did not exist.”); id. at 759–
                                                                18   60 (“agency theory . . . appears to subject foreign corporations to general jurisdiction
                                                                19   whenever they have an in-state subsidiary or affiliate, an outcome that would sweep beyond
                                                                20   even the ‘sprawling view of general jurisdiction’ we rejected in Goodyear.”); see also
                                                                21   Williams v. Yamaha Motor Co. Ltd., 851 F.3d 1015, 1023 (9th Cir. 2017) (“Daimler voided
                                                                22   our agency approach for imputing contacts for the purpose of general jurisdiction”);
                                                                23   Sutcliffe v. Honeywell Int’l, Inc., No. CV–13–01029–PHX–PGR, 2015 WL 1442773, at *5
                                                                24   (D. Ariz. Mar. 30, 2015) (“the Supreme Court essentially rejected an agency theory of
                                                                25   general jurisdiction in Daimler”); Haller v. Advanced Indus. Comput., Inc., No. CV–13–
                                                                26   02398–PHX–DGC, 2015 WL 854954, at *4 (D. Ariz. Feb. 27, 2015) (noting that the
                                                                27   Supreme Court had rejected the agency theory where plaintiff argued contacts could be
                                                                28   imputed between corporate entities); Nakanwagi v. Tenet Healthcare Corp., No. CV-15-

                                                                                                                - 10 -
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 11 of 17



                                                                 1   01596-PHX-DGC, 2017 WL 394492 at *2 (D. Ariz. Jan. 30, 2017) (finding parent-
                                                                 2   subsidiary relationship could not be used to attribute contacts as the Supreme Court had
                                                                 3   rejected that theory); AMA Multimedia LLC v. Sagan Ltd., No. CV-16-01269-PHX-DGC,
                                                                 4   2016 WL 5851622, at *3 (D. Ariz. Oct. 6, 2016) (noting Supreme Court had rejected agency
                                                                 5   theory where plaintiff argued contacts of website should be imputed to owner/operator).
                                                                 6          Given this law, and the facts detailed in RMLLC’s jurisdictional declaration, there
                                                                 7   is no general jurisdiction here over RMLLC. Under Daimler, RMLLC is not essentially at
                                                                 8   home in Arizona—there is simply nothing connecting RMLLC (a Delaware corporation
                                                                 9   with its principal place of business in Colorado) to Arizona that meets the “exacting
                                                                10   standard” of general jurisdiction. See Daimler, 571 U.S. at 137; Schwarzenegger, 374 F.3d
                                                                11   at 801; see also LeMaire, 242 Ariz. at 358–59, 362–63, ¶¶ 1–2, 20–21 (holding no general
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   jurisdiction in Arizona existed over Wal-Mart, a Delaware corporation with its principal
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   place of business in Arkansas, even though in Arizona Wal-Mart had 127 retail locations,
                             LAW OFFICES

                              602.382.6000




                                                                14   four distribution centers, 33,910 employees (more Arizonans than the next two largest
                                   L.L.P.




                                                                15   employers combined), spent $1.5 billion with suppliers, collected $270.3 million in Arizona
                                                                16   sales taxes, and paid $91.5 million in Arizona taxes)).
                                                                17          Further, an agency theory based on RMLLC’s franchisees’ contacts or the contacts
                                                                18   of those franchisees’ independent contractor realtors with Arizona cannot be used to create
                                                                19   general jurisdiction over RMLLC. See Daimler, 571 U.S. at 134–35; LeMaire, 242 Ariz.
                                                                20   at 360, ¶¶ 8–9; Leon, 2019 WL 859580, at *2–3. The Supreme Court has expressly rejected
                                                                21   the idea that general jurisdiction can be exercised in every state where a corporation
                                                                22   “engages in a substantial, continuous, and systematic course of business.” Daimler, 571
                                                                23   U.S. at 137–38; id. at 139, n.20; LeMaire, 242 Ariz. at 361, ¶ 15 (citing Goodyear for the
                                                                24   proposition that the Supreme Court has “reasoned that placement of [a product] into the
                                                                25   stream of commerce, some of which may end up in the forum, is not enough to confer
                                                                26   general jurisdiction”). Accordingly, Plaintiffs cannot establish a prima facie case that
                                                                27   RMLLC is subject to general jurisdiction in Arizona.
                                                                28

                                                                                                               - 11 -
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 12 of 17



                                                                 1          C. The Complaint Does Not Establish That This Court Has Specific Personal
                                                                               Jurisdiction Over RMLLC.
                                                                 2
                                                                 3          Turning to the specific jurisdiction inquiry, this avenue to establishing personal

                                                                 4   jurisdiction “focuses on ‘the relationship among the defendant, the forum, and the

                                                                 5   litigation.’” Walden, 571 U.S. at 284 (internal citation omitted); Bristol-Myers Squibb Co.,

                                                                 6   137 S. Ct. at 1779 (citing Walden for the proposition that the “primary focus” of the

                                                                 7   “personal jurisdiction inquiry is the defendant’s relationship to the forum State”). Specific

                                                                 8   jurisdiction is “case-linked,” meaning that the lawsuit must arise out of or relate to the

                                                                 9   defendant’s purposeful conduct in the state. Bristol-Myers Squibb Co., 137 S. Ct. at 1785;

                                                                10   Walden, 571 U.S. at 284 (“For a State to exercise jurisdiction consistent with due process,

                                                                11   the defendant’s suit-related conduct must create a substantial connection with the forum
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   State.”).
Snell & Wilmer




                                                                            Significantly, the defendant’s relationship with the forum state “must arise out of
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                     contacts that the ‘defendant himself’ creates with the forum State” and “not the defendant’s
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   contacts with persons who reside there.” Walden, 571 U.S. at 284–85 (emphasis in original)

                                                                16   (internal citations omitted). A “defendant’s relationship with a plaintiff or third party,

                                                                17   standing alone, is an insufficient basis for jurisdiction.” Id. at 286 (internal citation

                                                                18   omitted); id. (“Due process requires that a defendant be hauled into court in a forum State

                                                                19   based on his own affiliation with the State, not based on the ‘random, fortuitous, or

                                                                20   attenuated’ contacts he makes by interacting with other persons affiliated with the State.”).

                                                                21   “When there is no such connection, specific jurisdiction is lacking regardless of the extent

                                                                22   of a defendant’s unconnected activities in the State.” Bristol-Myers Squibb Co., 137 S. Ct.

                                                                23   at 1781 (citing Goodyear, 564 U.S. at 919 n.6); see also Goodyear, 564 U.S. at 930 n.6

                                                                24   (“[E]ven regularly occurring sales of a product in a State do not justify the exercise of

                                                                25   jurisdiction over a claim unrelated to those sales.”).

                                                                26          In other words, “specific jurisdiction is confined to adjudication of issues deriving

                                                                27   from, or connected with, the very controversy that establishes jurisdiction.” Bristol-Myers

                                                                28   Squibb Co., 137 S. Ct. at 1780 (emphasis added) (internal citation omitted). A “defendant’s


                                                                                                                - 12 -
                                                                         Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 13 of 17



                                                                 1   general connections with the forum are not enough” because even continuous activity
                                                                 2   within a state does not “support the demand that the corporation be amenable to suits
                                                                 3   unrelated to that activity.” Id. at 1781 (internal citation omitted).
                                                                 4           Plaintiffs here allege no actions by RMLLC that would have been specifically
                                                                 5   directed into Arizona so as to support specific jurisdiction. Instead, Plaintiffs appear to rely
                                                                 6   on claims that as to Plaintiff DeClements’ claims concerning the three (3) calls he received
                                                                 7   in Arizona, RMLLC could be vicariously liable for the two Arizona realtors’ calls, if those
                                                                 8   calls did indeed violate the TCPA, given that the realtors were affiliated with a RE/MAX
                                                                 9   franchisee.
                                                                10           District courts considering whether an agency theory can be used to find specific
                                                                11   jurisdiction post-Daimler for TCPA claims4 have applied the doctrines of actual authority,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   apparent authority, or ratification—agency theories under which vicarious liability for
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   TCPA violations could be found to exist—and have held that at least one of these agency
                             LAW OFFICES

                              602.382.6000




                                                                14   relationships must be adequately alleged in a complaint. See, e.g., Phan v. Grand Bahama
                                   L.L.P.




                                                                15   Cruise Line, LLC, No. 15-cv-05019-BLF, 2016 WL 1427648, at *2 (N.D. Cal. Apr. 12,
                                                                16   2016) (“While the Court recognizes that vicarious liability is a valid theory for relief under
                                                                17   the TCPA and for exercising jurisdiction over a defendant that otherwise lacks sufficient
                                                                18   contacts with the forum, the Court finds that Plaintiffs have failed to adequately plead any
                                                                19   of the three forms of agency necessary to support a claim of vicarious liability or for
                                                                20   exercising jurisdiction on that basis here.”).
                                                                21
                                                                22   4
                                                                       As detailed in the previous section, the Ninth Circuit’s agency test was invalidated in
                                                                     Daimler as to general jurisdiction. However, the Supreme Court left open whether an
                                                                23   alleged agency relationship could still be used for finding specific jurisdiction. See, e.g.,
                                                                     Williams v. Yamaha Motor Co. Ltd., 851 F.3d 1015, 1023 (9th Cir. 2017) (citing Daimler,
                                                                24   571 U.S. at 135 n.13) (“While Daimler voided our agency approach for imputing contacts
                                                                     for the purpose of general jurisdiction, it left open the question of whether an agency
                                                                25   relationship might justify the exercise of specific jurisdiction.”). See also Maguire v.
                                                                     Coltrell, No. CV–14–01255–PHX–DGC, 2015 WL 1966471, at *3–4 (D. Ariz. Apr. 30,
                                                                26   2015) (“In different contexts, courts have consistently warned against confusing the
                                                                     standards for imposing liability and for exercising personal jurisdiction . . . . ‘Liability
                                                                27   depends on the relationship between the plaintiff and the defendants and between the
                                                                     individual defendants; jurisdiction depends only upon each defendant’s relationship with
                                                                28   the forum.’”).

                                                                                                                 - 13 -
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 14 of 17



                                                                 1          Thus, to state a plausible claim for actual authority, a “plaintiff must allege facts
                                                                 2   showing that [the principal entity] had the right to control [the agent entity] and the manner
                                                                 3   and means of the calls.” Naiman v. TranzVia LLC, No. 17-cv-4813-PJH, 2017 WL
                                                                 4   5992123, at *6 (N.D. Cal. Dec. 4, 2017) (internal citations omitted) (finding failure to state
                                                                 5   such a claim where plaintiff had “not pled a single fact demonstrating that TranzVia actually
                                                                 6   had control over Rose such that it can be held vicariously liable for any of Rose’s purported
                                                                 7   violations of the TCPA.”). “To state a plausible claim under an apparent authority theory,
                                                                 8   plaintiff must allege facts showing that [the principal entity] did or said something sufficient
                                                                 9   to create a reasonable belief that [the agent entity] had authority to act on behalf of [it].” Id.
                                                                10   at *7 (internal citations omitted) (“Apparent authority cannot be shown by allegations that
                                                                11   the alleged agent ‘claimed authority or purported to exercise it.’”).
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          Finally, “[t]o state a plausible claim under a ratification theory, plaintiff must allege
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   facts showing that [the principal entity] ratified acts taken by [the agent entity] by
                             LAW OFFICES

                              602.382.6000




                                                                14   knowingly accepting the benefits of those acts.” Id. (internal citation omitted) (“However,
                                   L.L.P.




                                                                15   a principal is not bound by a ratification made ‘without knowledge of material facts about
                                                                16   the agent’s act.’”); see also id. at *10 (“to be liable (and hence subject to personal
                                                                17   jurisdiction) for TCPA violations under a ratification theory, the principal must either (1)
                                                                18   have actual knowledge of all material facts about the agent’s act or (2) should have known
                                                                19   of the actual facts because a reasonable person under the circumstances would have
                                                                20   investigated further.”).
                                                                21          In the present case, Plaintiffs do not allege any connection—let alone any substantial
                                                                22   connection—between RMLLC’s alleged conduct and the State of Arizona. The only
                                                                23   alleged contact with Arizona—the placement of calls to DeClements by independent
                                                                24   contractor realtors associated with independent franchisees—is not related to RMLLC, and
                                                                25   Plaintiffs do not allege that RMLLC made the calls at issue. Rather, Plaintiffs allege that
                                                                26   RMLLC is “aware of a trend” of realtors cold calling owners of properties who have had
                                                                27   their MLS listing expire or be cancelled or withdrawn (even though cold-call telemarketing
                                                                28   is not itself illegal), and assert that RMLLC ratifies those realtors’ misconduct by endorsing

                                                                                                                  - 14 -
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 15 of 17



                                                                 1   certain products and persons. [Compl. at ¶¶ 6–9.] But Plaintiffs fail to allege any
                                                                 2   connection between this alleged conduct on the part of RMLLC and the State of Arizona.
                                                                 3   RMLLC is a global franchisor, franchising real estate brokerages under the RE/MAX®
                                                                 4   brand in over 110 countries and territories. [Smith Decl. at ¶7.] If RE/MAX engaged in
                                                                 5   the conduct alleged, then that conduct was directed worldwide (including to all 50 states)
                                                                 6   from Colorado, and not specifically at Arizona. Thus, if this case could be brought in
                                                                 7   Arizona, it can be brought in any state in the United States with no acknowledgement that
                                                                 8   a foreign corporation, such as RMLLC, cannot be haled into any court as if there is general
                                                                 9   jurisdiction over that company in all states. Such a finding is not supported by either the
                                                                10   Due Process Clause or the Supreme Court’s holdings in Walden and Bristol-Myers Squibb.
                                                                11          Moreover, even if an agency test for specific jurisdiction did survive after Daimler,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   so as to allow adequate agency allegations to create specific jurisdiction if not contested by
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   the defendant, here no agency between RMLLC, its franchisees, and those franchisees’
                             LAW OFFICES

                              602.382.6000




                                                                14   independent contractor realtors exists for the complained-of calls to consumers who de-
                                   L.L.P.




                                                                15   listed their houses and received calls from realtors. As discussed in Part I.D. above, and in
                                                                16   the concurrently filed Declaration of Serene Smith, RMLLC is not a real estate broker, and
                                                                17   does not engage in real estate brokerage activity, or employ, direct, or control any of the
                                                                18   over 60,000 agents in the United States affiliated with a franchisee’s independent business.
                                                                19   [See Smith Decl. at ¶12.] RMLLC does not control or operate the independent businesses
                                                                20   of its franchisees. [Id. at ¶ 18.] Moreover, each of the 3,790 independently owned and
                                                                21   operated RE/MAX franchises throughout the United States retains their own employees,
                                                                22   make their own choices on marketing (within brand guidelines), and are solely responsible
                                                                23   for the day-to-day supervision and control of their businesses. [Id. at ¶ 22.] Furthermore,
                                                                24   RMLLC has contractual requirements for franchisees operating in the United States to
                                                                25   comply with all state and federal laws, which include the TCPA. [Id. at ¶ 20.]
                                                                26          The telephone calls alleged to have been made to Plaintiffs regarding opportunities
                                                                27   to act as their relators were not placed by or on behalf of RMLLC (a franchisor that does
                                                                28   not call consumers for any reason regarding real estate sales), and RMLLC does not

                                                                                                                - 15 -
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 16 of 17



                                                                 1   authorize independent franchisees or those franchisee’s employees or independent
                                                                 2   contractors (real estate agents) to call on its behalf or hold themselves out as “RE/MAX” in
                                                                 3   communications with the public. [See id. at ¶¶ 23-24.] Furthermore, there are no facts
                                                                 4   alleged in the Complaint that would demonstrate that RMLLC itself did or said anything
                                                                 5   sufficient to create a reasonable belief in Plaintiffs that realtors or franchisees had the
                                                                 6   authority to act on behalf of RMLLC in making the calls at issue.
                                                                 7          Instead, Plaintiffs allege that RMLLC ratifies realtor misconduct by endorsing
                                                                 8   products from Landvoice and Ferry, which they claim promote cold-calling, and by
                                                                 9   providing certain courses on RE/MAX University. [Compl. at ¶ 9.] But, importantly,
                                                                10   Plaintiffs do not assert facts sufficient to support a reasonable inference that the calls
                                                                11   received in Arizona (or Texas) were made by realtors who were using Landvoice and/or
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   implementing Ferry’s techniques and training. Further, Plaintiffs also do not allege that
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Landvoice or Ferry’s training would lead only to calls that violate the TCPA, as cold-calling
                             LAW OFFICES

                              602.382.6000




                                                                14   is not per se violative of the TCPA without more (i.e., a marketing call to someone on the
                                   L.L.P.




                                                                15   DNC list, or placed with certain technologies to cellular phones).
                                                                16          Thus, Plaintiffs fail to adequately allege a “relationship among [RMLLC], th[is]
                                                                17   forum, and th[is] litigation[,]” Walden, 571 U.S. at 283–84, and they fail to establish how
                                                                18   RMLLC could possibly have had fair warning that the alleged conduct in this lawsuit, which
                                                                19   was directed (if at all) worldwide from Colorado, would subject it to the jurisdiction of
                                                                20   Arizona courts. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471–72 (1985). “Due
                                                                21   process requires that a defendant be haled into court in a forum State based on his own
                                                                22   affiliation with the State, not based on the ‘random, fortuitous, or attenuated’ contacts he
                                                                23   makes by interacting with other persons affiliated with the State.” Walden, 571 U.S. at 286
                                                                24   (quoting Burger King, 471 U.S. at 475); id. at 284–85 (the defendant’s relationship with the
                                                                25   forum state “must arise out of contacts that the ‘defendant himself’ creates with the forum
                                                                26   State” and “not the defendant’s contacts with persons who reside there.”). Accordingly,
                                                                27   RMLLC has no substantial contacts with Arizona related to this lawsuit which are sufficient
                                                                28   to justify the Court’s exercise of specific jurisdiction over it.

                                                                                                                 - 16 -
                                                                      Case 2:19-cv-05476-NVW Document 11 Filed 12/20/19 Page 17 of 17



                                                                 1   III.   CONCLUSION
                                                                 2          For these reasons, RMLLC respectfully requests that the Court dismiss the
                                                                 3   Complaint against it for lack of personal jurisdiction.
                                                                 4          DATED this 20th day of December, 2019.
                                                                 5                                                   Respectfully submitted,
                                                                 6                                                       SNELL & WILMER L.L.P.
                                                                 7
                                                                 8                                                   By: /s/ Gregory Marshall
                                                                                                                         Gregory Marshall
                                                                 9                                                       Becca J. Wahlquist (pro hac vice
                                                                                                                         forthcoming)
                                                                10                                                       Rachael Peters Pugel
                                                                                                                         One Arizona Center
                                                                11                                                       400 E. Van Buren, Suite 1900
                                                                                                                         Phoenix, Arizona 85004-2202
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                                       Telephone: 602.382.6000
                                                                                                                         Facsimile: 602.382.6070
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                                                                                                                         Attorneys for RE/MAX, LLC
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15                                CERTIFICATE OF SERVICE
                                                                            I hereby certify that on the 20th day of December, 2019, I electronically transmitted
                                                                16
                                                                     the foregoing document and any attachments to the U.S. District Court Clerk’s Office using
                                                                17
                                                                     the CM/ECF System for filing, and a copy to CM/ECF registrants.
                                                                18
                                                                19
                                                                20   /s/Eileen Henry

                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                - 17 -
